Citation Nr: 0030413	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-11 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
medical treatment at the Salina Regional Health Center on 
February 19, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1955 to July 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision by the VA Medical Center (VAMC) in 
Topeka, Kansas, that denied payment of or reimbursement for 
the costs of the veteran's treatment at the Salina Regional 
Health Center on February 19, 1998.


REMAND

A review of the summary of evidence in the statement of the 
case sent to the veteran in June 1998 and medical bills in 
the claims folder shows that the veteran received treatment 
at the Salina Regional Health Center  on February 19, 1998.  
A review of the appellate record does not show the presence 
of various evidence noted in the statement of the case, such 
as the June 1998 letter from the VAMC in Topeka, Kansas, to 
the veteran denying his claim for payment of or reimbursement 
for the cost of his care at the Salina Regional Health Center 
in 1998; the request for payment of these expenses; and the 
veteran's notice of disagreement.  Due process requires that 
this evidence be included in the appellate record.  38 C.F.R. 
§ 3.103(d) (1999).

In 1999, a private medical report dated in July 1998 was 
received.  This report indicates that the veteran's treatment 
at the medical facility in Salina was critical to the 
veteran's health because that was where the closest 
cardiologist was, and that a VA medical facility was not 
feasibly available.  A review of the appellate record does 
not show that this evidence was reviewed by the originating 
agency with regard to the claim being considered in this 
appeal or that the veteran or his representative waived 
initial consideration of this evidence by the originating 
agency.  Due process requires that the originating agency 
(VAMC) consider all evidence and issue the veteran an 
appropriate supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (1999).  Additionally, there should be medical 
information in the appellate record to refute or affirm the 
opinion in the private medical report that the veteran's 
condition was a medical emergency, and there should also be 
evidence in the appellate record to refute or affirm the 
opinion that a VA medical facility was not feasibly available 
for the veteran's treatment.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The evidence listed in the summary of 
evidence in the statement of the case 
sent to the veteran in June 1998 should 
be obtained and included in the appellate 
record.

2.  The appellate record, including the 
veteran's claims folder, should be 
reviewed by a VA physician.  The doctor 
should prepare a medical opinion as to 
whether the veteran's condition on 
February 19, 1998, was a medical 
emergency of such nature that delay in 
treatment would have been hazardous to 
life or health.  

3.  After the above development, the 
veteran's claim should be reviewed by an 
appropriate VA official.  This review 
should consider all the evidence received 
since issuance of the statement of the 
case and the VA official should determine 
whether a VA medical facility was 
feasibly available for treatment of the 
veteran.  This determination contemplates 
consideration not only of the distances 
involved, but also the capability of the 
VAMC to treat the veteran's condition on 
the date in question.  If the decision 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


